Title: Thomas Jefferson to Colin Buckner, 26 January 1812
From: Jefferson, Thomas
To: Buckner, Colin


          
                  Sir 
                   
                     Monticello 
                     Jan. 26. 12.
          I recieved your favor of the 12th by our last post and avail myself of it’s first return to inclose you the letter desired. if I conjecture rightly the nature of the connection likely to take place between mr Clarke & yourself, I congratulate you on it, having heard very favorable report of the link which will constitute the connection, & knowing the extreme worth of mr Clarke himself. I shall be gratified if I am in any degree instrumental in promoting your happiness, and tender you the assurances of my great esteem & respect
          
            Th:
            Jefferson
        